Citation Nr: 1132837	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling. 

3.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for a irritable bowel syndrome with hiatal hernia, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.  

After the rating decision was issued, the Veteran relocated from New York to Florida, and his claims folder was transferred to the RO in St. Petersburg.  He also changed his representation from the New York Division of Veterans Affairs to the Veterans of Foreign Wars of the United States.

The issue of entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of his ex-spouse is addressed in separate Board decision issued concurrently with this one.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In a July 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  There is nothing in the record to indicate that he has withdrawn that hearing request.  

Accordingly, as the Veteran has not yet been afforded a videoconference hearing in support of his claims, the RO should schedule such a hearing on remand.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on his appeal at the RO in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


